DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 08/04/2021. Claims 2-21 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,086,803. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,086,803, as follows:

Present application
US 11,086,803
2. A method at a host device, comprising: selecting, from a data bus comprising transmission lines that couples the host device and a memory device, a first set of the transmission lines based at least in part on a first quantity of data bits and a second set of the transmission lines based at least in part on a second quantity of control bits; receiving, during a first time interval, the first quantity of data bits from the memory device based at least in part on an execution of a first access operation at the memory device; and transmitting, during the first time interval, the second quantity of control bits to the memory device indicating a second access operation at the memory device. 3. The method of claim 2, wherein the selecting comprises: switching at least one transmission line from one of the first set or the second set of the transmission lines to a different set of the first set or the second set based at least in part on the second quantity of control bits being different from a third quantity of control bits associated with the memory device before the selecting. 4. The method of claim 3, further comprising: transmitting, to the memory device, an indication of the first set of the transmission lines and the second set of the transmission lines based at least in part on the switching, wherein receiving the first quantity of data bits is based at least in part on transmitting the indication. 5. The method of claim 2, further comprising: transferring, during a second time interval following the first time interval, a third quantity of data bits with the memory device based at least in part on an execution of the second access operation at the memory device. 6. The method of claim 2, wherein selecting the first set of the transmission lines and the second set of the transmission lines is further based at least in part on a first timing parameter associated with the first access operation, a second timing parameter associated with the second access operation, or a combination thereof. 7. The method of claim 2, wherein the second quantity of control bits further comprises: a set of error detection bits corresponding to the second access operation and an address indicating a memory location for the second access operation. 8. The method of claim 2, further comprising: transferring the first quantity of data bits and the second quantity of control bits at the same data rate for each transmission line. 9. The method of claim 2, further comprising: modulating the first quantity of data bits and the second quantity of control bits according to a modulation scheme that includes three or more voltage levels. 10. A method at a memory device comprising: determining, that a data bus comprising transmission lines that couples the memory device to a host device, has been divided into a first set of the transmission lines based at least in part on a first quantity of data bits and a second set of the transmission lines based at least in part on a second quantity of control bits; transmitting, during a first time interval, the first quantity of data bits to the host device based at least in part on an execution of a first access operation at the memory device; and receiving, during the first time interval, the second quantity of control bits from the host device indicating a second access operation at the memory device. 11. The method of claim 10, wherein the determining comprises: determining that at least one transmission line from one of the first set or the second set of the transmission lines to a different set of the first set or the second set based at least in part on the second quantity of control bits being different from a third quantity of control bits associated with the memory device before the determining. 12. The method of claim 11, further comprising: receiving, from the host device, an indication of the first set of the transmission lines and the second set of the transmission lines based at least in part on the switching, wherein receiving the first quantity of data bits is based at least in part on transmitting the indication. 13. The method of claim 10, further comprising: transferring, during a second time interval following the first time interval, a third quantity of data bits with the memory device based at least in part on an execution of the second access operation at the memory device. 14. The method of claim 10, wherein determining the first set of the transmission lines and the second set of the transmission lines is further determined based at least in part on a first timing parameter associated with the first access operation, a second timing parameter associated with the second access operation, or a combination thereof. 15. The method of claim 10, wherein the second quantity of control bits further comprises: a set of error detection bits corresponding to the second access operation and an address indicating a memory location for the second access operation. 16. The method of claim 10, further comprises: transferring the first quantity of data bits and the second quantity of control bits at the same data rate for each transmission line. 17. The method of claim 10, further comprising: modulating the first quantity of data bits and the second quantity of control bits according to a modulation scheme that includes three or more voltage levels. 18. An apparatus, comprising: nodes configured to communicate with a memory device via transmission lines; and a memory controller coupled with the nodes and operable to: divide the nodes into a first set of nodes based at least in part on a first quantity of data bits and a second set of nodes based at least in part on a second quantity of control bits; receive, during a first time interval, the first quantity of data bits from the memory device based at least in part on an execution of a first access operation at the memory device; and transmit, during the first time interval, the second quantity of control bits to the memory device indicating a second access operation at the memory device. 19. The apparatus of claim 18, wherein, to divide the nodes, the memory controller is further operable to: switch at least one node from one of the first set or the second set of the nodes to a different set of the first set or the second set based at least in part on the second quantity of control bits being different from a third quantity of control bits associated with the memory device before the selecting. 20. The apparatus of claim 19, wherein the memory controller is further operable to: transmit, to the memory device, an indication of the first set of nodes and the second set of nodes based at least in part on the switching, wherein receiving the first quantity of data bits is based at least in part on transmitting the indication. 21. The apparatus of claim 18, wherein the memory controller is further operable to: transfer, during a second time interval following the first time interval, a third quantity of data bits with the memory device based at least in part on an execution of the second access operation at the memory device.
1. A method, comprising: determining, by a host device, a quantity of data bits and a quantity of control bits associated with a memory device, the host device and the memory device coupled with a data bus comprising transmission lines; selecting, from the data bus, a first set of the transmission lines based at least in part on the quantity of data bits and a second set of the transmission lines based at least in part on the quantity of control bits; transferring, over the first set of the transmission lines, the quantity of data bits to the memory device; and transferring, over the second set of the transmission lines, the quantity of control bits between the host device and the memory device.
2. The method of claim 1, wherein the quantity of control bits comprises a first quantity of control bits and the quantity of data bits comprises a first quantity of data bits, the method further comprising: determining a second quantity of data bits and a second quantity of control bits associated with the memory device; and switching at least one transmission line from one of the first or second sets of transmission lines to the other set based at least in part on the second quantity of data and control bits.
3. The method of claim 1, wherein the quantity of control bits comprises a command for a memory operation, the method further comprising: determining a timing parameter associated with the command, wherein selecting the first and second sets of transmission lines is based at least in part on the timing parameter.
4. The method of claim 1, further comprising: transferring the quantity of control bits and the quantity of data bits at a same data rate.
5. The method of claim 1, further comprising: transferring a command for a memory operation, an address indicating a memory location targeted for the memory operation, and error detection bits corresponding to the command and the address.
6. The method of claim 5, wherein the command comprises an access command, the method further comprising: modifying, relative to a previous access command and based at least in part on the quantity of control bits, a quantity of memory cells to be accessed in response to the access command.
7. The method of claim 1, further comprising: selecting the quantity of data bits based at least in part on the quantity of control bits; and sending an indication of the quantity of data bits to the memory device.
8. The method of claim 1, wherein the quantity of data bits comprises a first quantity of data bits, the method further comprising: determining that a second quantity of data bits associated with the memory device is different than the first quantity of data bits; and adjusting the data bus by adding or removing one or more transmission lines from the data bus based at least in part on determining the second quantity of data bits.
9. The method of claim 8, further comprising: transmitting an indication of the adjusted data bus over the second set of the transmission lines.
10. The method of claim 1, further comprising: modulating the quantity of control bits and the quantity of data bits according to a modulation scheme that includes three or more voltage levels.
11. A method, comprising: determining, by a memory device, that a data bus comprising transmission lines has been divided into a first set of transmission lines for control content and a second set of transmission lines for data content; communicating a first set of control bits over the first set of transmission lines and a first set of data bits over the second set of transmission lines; determining that the data bus has been divided into a third set of transmission lines for control content and a fourth set of transmission lines for data content, the division of the third and fourth sets of transmission lines being different than the first and second sets of transmission lines; and communicating, a second set of control bits over the third set of transmission lines and a second set of data bits over the fourth set of transmission lines.
12. The method of claim 11, further comprising: receiving, over the third set of transmission lines, a set of error detection bits included in the second set of control bits; and determining that the second set of control bits comprises an error based at least in part on the set of error detection bits.
13. The method of claim 12, further comprising: transmitting an indication of the error to a memory controller coupled with the data bus.
14. The method of claim 12, further comprising: refraining, based at least in part on determining the error, from complying with additional commands for memory operations until receiving an indication from a memory controller coupled with the data bus.
15. The method of claim 11, further comprising, receiving a command that changes a quantity of memory cells to be read or written in response to an access command from a first quantity to a second quantity; and reading or writing a set of memory cells corresponding to the second quantity in response to the access command included in the first set of control bits.
16. The method of claim 11, further comprising: receiving, after communicating the second set of control bits and the second set of data bits, an indication that a quantity of transmission lines included in the data bus has changed; and determining that the data bus has been divided into a fifth set of transmission lines associated with control content and a sixth set of transmission lines associated with data content.
17. The method of claim 16, further comprising: communicating a third set of control bits over the fifth set of transmission lines and a fourth set of data bits over the sixth set of transmission lines.
18. An apparatus, comprising: nodes configured to communicate with a memory device via transmission lines; and a memory controller coupled with the nodes and operable to: divide the nodes into a first set of nodes and a second set of nodes; transmit a first set of control bits to the memory device via the first set of nodes and exchange a first set of data bits with the memory device via the second set of nodes; divide the nodes into a third set of nodes and a fourth set of nodes different than the first and second sets of nodes; and transmit a second set of control bits to the memory device via the third set of nodes and exchange a second set of data bits with the memory device via the fourth set of nodes.
19. The apparatus of claim 18, wherein the memory controller is further operable to: determine a quantity of the first set of control bits and a quantity of the first set of data bits, wherein dividing the nodes into the first and second sets of nodes is based at least in part on the quantity of the first set of control bits and the quantity of the first set of data bits.
20. The apparatus of claim 18, wherein the third set of nodes comprises the first set of nodes plus at least one node, and wherein the fourth set of nodes comprises the second set of nodes minus the at least one node.
21. An apparatus, comprising: transmission lines configured as a data bus; and a memory device coupled with the transmission lines and operable to: determine that the data bus has been divided into a first set of transmission lines and a second set of transmission lines; receive a first set of control bits from a memory controller over the first set of transmission lines and exchange a first set of data bits with the memory controller over the second set of transmission lines; determine that a transmission line has been switched from the first set of transmission lines to the second set of transmission lines; and exchange a second set of data bits with the memory controller over the transmission line switched to the second set of transmission lines.
22. The apparatus of claim 21, wherein the memory device is operable to: receive a second set of control bits from the memory controller over transmission lines of the first set of transmission lines other than the transmission line switched to the second set of transmission lines.
23. The apparatus of claim 21, wherein the memory device is operable to: receive, from the memory controller, an indication of the first and second sets of transmission lines, wherein the determination that the data bus has been divided into the first and second sets of transmission lines is based at least in part on the indication.
24. The apparatus of claim 21, wherein the memory device is operable to: receive, from the memory controller, an indication that the transmission line has been switched, wherein the determination that the transmission line has been switched is based at least in part on the indication.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 2-21, it is not clear to the Examiner how a data bus can be used to transmit both data and control bits. The Examiner suggests that the word data bus to be changed to bus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amon et al (US 6,138,204).
Claim 2: Amon et al teach a method at a host device (e.g. the device accessing memory device in fig. 3), comprising: selecting, from a data bus comprising transmission lines that couples the host device and a memory device, a first set of the transmission lines (e.g. item 52, fig. 3) based at least in part on a first quantity of data bits (e.g. 16 bits to be accessed; col. 3, lines 37-48) and a second set of the transmission lines (e.g. items 58, 60, 64, fig. 3) based at least in part on a second quantity of control bits (e.g. 12 for accessing 1 bit data or 8 for accessing 16 bit (e.g. 4 bits of address bits are transmitted since less address bits are needed; col. 3, lines 37-48)); receiving, during a first time interval, the first quantity of data bits from the memory device based at least in part on an execution of a first access operation at the memory device (e.g. col. 3, lines 48-67); and transmitting, during the first time interval, the second quantity of control bits (e.g. SM, WR1, RD1, ADDR[3:0], EN) to the memory device indicating a second access operation at the memory device (e.g. items 70, or item 66, col. 3, lines 48-67).

Claim 10 are rejected similarly to claim 1 above.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al (US 4,907,203).
Claim 18: An apparatus, comprising: nodes (connected to pins of fig. 6) configured to communicate with a memory device (e.g. fig. 1) via transmission lines; and a memory controller (e.g. controller accessing memory of fig. 6) coupled with the nodes and operable to: divide the nodes into a first set of nodes (e.g. connected to pins 1-6, 8-13, 15 and 20-27) based at least in part on a first quantity of data bits and a second set of nodes (e.g. connected to pins 16-19) based at least in part on a second quantity of control bits; receive, during a first time interval, the first quantity of data bits from the memory device based at least in part on an execution of a first access operation at the memory device (e.g. through pins 16-19- col. 6, lines 26-67); and transmit, during the first time interval, the second quantity of control bits (e.g. A, W, CS, B1) to the memory device indicating a second access operation at the memory device (e.g. through pins 1-6, 8-13, 15 and 20-27, col. 7, lines 19-38).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        7/28/2022